Title: To George Washington from the Justices of Morris County, N.J., 25 January 1780
From: Justices of Morris County, New Jersey
To: Washington, George


          
            Morris Town 25th January 1780
          
          The Representation of the Justices of the County of Morris in Behalf of the good people thereof
          Sheweth
          That agreeable to your Excellencys Requisition when the Troops were in distress. We have called on the Inhabitants of

this County, who with the utmost chearfulness have exerted themselves, many of them, even beyound their Abilities for the relief of the Army, in hopes that when the necessity ceased, the Depredations comitted on the property, & the Insults Offered to the Persons of the Inhabitants, when Hunger pinched the Troops, would cease also, But as was too truly Apprehended the Forbearance of the people in exhibiting complaints, and backwardness of the Officers in punishing, while the distress continued, ⟨and⟩ when the complaints were made; which nothing but necessity could justify is followed with a licenciousness very injurious to The Inhabitants, frequent complaints are yet made and many recent instances testify, that the Soldiery continue in parties to Wander abroad from Camp, chiefly under cover of the night, not only to Plunder and Steal provision, but money Cloathes &c. &c. and also to maltreat and wantonly abuse the good people who have generously strove to relieve the Army when in want.
          We are not insensible of the difficulty under which your Excellency & the Officers of the Army must Labour in putting a stop to the torrent attended with the disadvantages that at present exist; Yet with submission we take the liberty to suggest whether the Evil complained of, may not, at least in a measure, be prevented by Issuing Orders or otherwise limiting them from wandring About without proper officers.
          We further beg leave to Represent to your Excellency that the Prison & County house which when the Continental Guard was first placed there, was whole and in good Repair, and by being frequently and almost constantly occupied by the same since that time, untill it, is Rendered almost useless And the Culprits committed by the Civil authority can by no means be safely kept, several such prisoners having lately made their escape the said Guard not being accountable to any County Authority, Subjects us to peculiar difficulty in the Administration of Justice.
          As this County has during the present contest; by the Troops being much of the time encamped here, and constantly passing and repassing, suffered in many respects: We Submit to your Excellency whether the Damage done to the said house by the Troops ought not to be repaired at the expence of the Continent, if so, we doubt not your Excellency will give the Quarter Master General Instructions respecting the matter.
          
          In full confidence that your Excellency will with Equal exertion do every thing in your power to secure and pr⟨o⟩tect the Subject, as to provide for the Soldier We are with the most perfect Respect Your Excellency’s Most Obedt & Humble servants
          
            signed by order & in behalf of the wholeBenjn HallseyJohn Brookfild Jona. StilesBenjn Lindsly.
          
        